DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Request for Continued Examination and Amendments filed on 3/3/2022.
Claim(s) 1-20 is/are pending in this Office Action.
Claim(s) 1, 4, 11, 14, 16, 19 is/are amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2022 has been entered.
Claim Objections




Applicant’s amendments filed 3/3/2022, hereafter referred to as Applicant’s amendments, have created claim objections. Claim(s) 1 is/are objected to because a tab is missing before the firs “determining” step. 
Claim Rejections - 35 USC § 112
Applicant's amendments have created new rejections under 35 USC 112(a). See below.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.






Claims 4, 14, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 4, 14, and 19, the limitations in each claim “wherein selecting the vehicle action includes bypassing the determined respective comfort level when the response urgency indicates a heightened sensitivity, and wherein selecting the vehicle action is an estimate of which of the proposed vehicle actions satisfies the comfort level” do not appear to have support in the specification as filed. Applicant’s specification describes “wherein selecting the vehicle action includes bypassing the determined respective comfort level when the response urgency indicates a heightened sensitivity” in para. 54, seen as “Yes” at “550” in Fig. 5. Applicant describes “wherein selecting the vehicle action is an estimate of which of the proposed vehicle actions satisfies the comfort level” in para. 36 (“As the vehicle operates, a comfort level for its operations may be estimated based on similar operations taken by a non-simulated vehicle in a non-virtual environment.”). However, Applicant’s specification does not appear to have support for “wherein selecting the vehicle action includes bypassing the determined respective comfort level” and “wherein selecting the vehicle action is an estimate of which of the proposed vehicle actions satisfies the comfort level”. Stated another way, Applicant’s specification describes when “Yes” at “550” of Fig. 5 occurs, the comfort level simply is not considered when selecting the vehicle action and thus an estimation of which of the proposed vehicle actions satisfies the comfort level could not also occur. 
Applicant's amendments have created new rejections under 35 USC 112(b). Also, upon further consideration, a new rejection under 35 USC 112(b) has been applied to claim 9. See below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.









Claim(s) 4, 9, 14, 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4, 14, and 19, the limitations in each claim “wherein selecting the vehicle action includes bypassing the determined respective comfort level when the response urgency indicates a heightened sensitivity” creates ambiguity. Claims 1, 11, and 16, from which claims 4, 14, and 19 depend, respectively, each recite “selecting a vehicle action from the plurality of proposed vehicle actions based on the determined respective comfort level”. Thus, it is unclear how the vehicle action is selected based on the comfort level as recited in the independent claims and by bypassing the comfort level as recited in claims 4, 14, and 19. Due to the lack of clarity of the limitation and lack of written description as discussed previously, the examiner is unable to interpret the scope of the claim as a whole even under its broadest reasonable interpretation. Thus, the examiner will not apply prior art in an attempt to reject the claim. See In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1982), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
Regarding claim 9, it is unclear whether the “the perceived comfort level of the record of the vehicle action” is the same “perceived passenger comfort level” of claim 1 or if they’re entirely different components. If “the model for predicting comfort levels of proposed vehicle actions is” being “retrained” as claimed (described para. 30 of the instant specification), one of ordinary skill would expect the perceived comfort level of the record of the vehicle action used in retraining to not be the same perceived comfort level of the record of the vehicle action used in the training of the model as claimed in claim 1. Thus, it is unclear whether the training and retraining are done with the same input or if this is a typographical error. 		
Further regarding claim 9, the claim recites “wherein the model for predicting comfort levels of proposed vehicle actions is retrained by…”.  There is insufficient antecedent basis for the model being used for predicting comfort levels. Claim 1, from which claim 9 depends, recites “a respective comfort level for each proposed vehicle action” are determined, not predicted as recited in claim 9. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




Claim(s) 1-3, 5-13, 15-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire et al. (US 2020/0079396 A1), hereafter referred to as Beaurepaire, in view of Pendelton et al. (US 2020/0130703 A1), hereafter referred to as Pendelton.
Regarding claims 1, 11, and 16, Beaurepaire teaches a system comprising: one or more processors (“processor 1802”, Fig. 18) of a computing system (“computer system 1800”, Fig. 18) of a vehicle (“vehicle 100”, Fig. 1) and one or more computer-readable non-transitory storage media (“memory 1804”, Fig. 18) in communication with one or more of the processors, the one or more computer-readable non-transitory storage media including instructions (“instructions”, “The term computer-readable medium is used herein to refer to any medium that participates in providing information to processor 1802, including instructions for execution”, para. 0134), that, when executed by the one or more processors, are configured to cause the system to perform a method, said method comprising:
a model (“predictive model”, para. 0063) which is a machine learning model (“the passenger profile platform 111 can use machine models to train a predictive model based on the detected driving behaviors scenarios, user reactions, and/or other contextual data to determine which driving behaviors/scenarios are preferred by a user when riding as a passenger”, para. 0063, see also “passenger profile 701”, Fig. 7) that is trained using records of performed vehicle actions (“vehicle driving behaviors”, para. 0043, “to determine the level of comfort/discomfort, the system 100 can monitor vehicle driving behaviors (e.g., maneuvers, turns, speeds, etc.) and the corresponding reaction of the user to the driving behaviors using sensors 103 and/or user feedback input”, para. 0043), wherein each of the records for each performed vehicle action (“driving behavior”, para. 0047) comprises external environment data (“vehicle sensor data”, para. 0047, wherein the “vehicle sensor data” is related to “acceleration patterns (e.g., acceleration rates over time under various contexts such as road type, time of day, traffic level, visibility, weather, etc.),…distance to nearby vehicles (e.g., following or leading distances, gaps between other vehicles when making turns or other maneuvers, etc.), speed in curves, etc.”, para. 0047), vehicle status data (“vehicle sensor data”, para. 0047, wherein the “vehicle sensor data” is related to “a particular context (e.g., a time, location, activity, maneuver, etc.)”, para. 0047), and a perceived passenger comfort level (“user sensor data, user input data, or a combination thereof”, para. 0050) for the performed vehicle action (“FIG. 4 is a flowchart of a process for generating a passenger profile, according to one embodiment”, para. 0046, “In step 401, the vehicle behavior module 301 collects or records vehicle sensor data of a vehicle carrying a user as a passenger. The vehicle sensor data indicates or relates to at least one driving behavior of the vehicle…the driving behavior can be defined according to physical parameters such as but not limited to acceleration patterns (e.g., acceleration rates over time under various contexts such as road type, time of day, traffic level, visibility, weather, etc.), braking patterns (e.g., how quickly or abruptly the vehicle braking system is actuated under different contexts), distance to nearby vehicles (e.g., following or leading distances, gaps between other vehicles when making turns or other maneuvers, etc.), speed in curves, etc…the driving behavior can be fused with a particular context (e.g., a time, location, activity, maneuver, etc.) so that a user reaction can be determined for the driving behavior alone or in combination with one or more contexts”, para. 0047, “In step 403, the passenger reaction module 303 collects or records user sensor data, user input data, or a combination thereof indicating a reaction of the user to the at least one driving behavior”, para. 0050, “the passenger profile generator 305 processes one or more features of the at least one driving behavior, the reaction, the vehicle, the contextual parameter, or a combination thereof using a machine learning model to determine one or more driving scenarios to include or exclude in the passenger profile”, para. 0057).

Beaurepaire teaches training the model (“passenger profile 701”, Fig. 7), but does not explicitly teach:
determining an external environment of the vehicle based on data received from external environmental sensors of the vehicle; 
generating a plurality of proposed vehicle actions associated with vehicle status data based on the external environment of the vehicle; 
determining a respective comfort level for each proposed vehicle action of the plurality of proposed vehicle actions based on the external environment of the vehicle and the vehicle status data using the model, 
selecting a vehicle action from the plurality of proposed vehicle actions based on the determined respective comfort level and a response urgency that controls whether the selecting considers the respective comfort level when selecting the vehicle action; and 
causing the vehicle to perform the selected vehicle action.

However, Pendelton teaches system and methods for controlling actuators based on local characteristics and passenger comfort, comprising:
determining an external environment (“environment”, para. 0028) of a vehicle (“vehicle 100”, Fig. 1, and “AV 1304”, Fig. 13, “FIG. 13 illustrates a block diagram of an architecture 1300 for measuring and increasing passenger comfort during the operation of an AV 1304…the AV 1304 may be an embodiment of the AV 100 shown in FIG. 1”, para. 0141) based on data (“sensor data”, para. 0028) received from external environmental sensors (“external sensors 113”, Fig. 1) of the vehicle (“One or more of external sensor devices 113 can generate sensor data associated with an environment as the vehicle 100 navigates through the environment”, para. 0028); 
generating a plurality of proposed vehicle actions (“travel segments 1440 and 1436”, Fig. 14, see also “segments of the route 902”, para. 0125 and Fig. 9) associated with vehicle status data (“initial location 1424“, Fig. 14, see also “current location data 916”, para. 0126 and Fig. 9) based on the external environment of the vehicle (“construction zone 1408” and “parked vehicle 1412”, Fig. 14, see also “objects 920”, para. 0126 and Fig. 9) (“FIG. 14 illustrates an example of measuring and increasing passenger comfort during the operation of the AV 1304, in accordance with one or more embodiments. The vehicle operation profile includes a lateral clearance of the AV 1304 from an object (e.g., 1412) or a pedestrian located in an environment 1400 containing the AV 1304. For example, a parameter of the vehicle operation profile represents a desired (or minimum limit on) lateral clearance from objects. The vehicle operation profile further includes a maximum limit on change of steering angle for the AV 1304 to provide a more comfortable ride”, para. 0187, “In FIG. 14, the AV 1304 is initially located at spatiotemporal location 1424 and desires to travel to the destination spatiotemporal location 1428. There are two potential travel segments 1440 and 1436 between the initial spatiotemporal location 1424 and the intermediate spatiotemporal location 1444”, para. 0188);
determining a respective comfort level (parameters of the “vehicle operation profile”, “a parameter of the vehicle operation profile represents a desired (or minimum limit on) lateral clearance from objects. The vehicle operation profile further includes a maximum limit on change of steering angle for the AV 1304”, para. 0187) for each proposed vehicle action of the plurality of proposed vehicle actions based on the external environment of the vehicle and the vehicle status data using a model (“model” used to update the “vehicle operation profiles”, “the planning module 1328 uses a machine learning model to receive the passenger comfort data 1380 and update the vehicle operation profile 1384 based on the passenger comfort data 1380. The planning module 1328 extracts features from training sets of the passenger comfort data 1380. The features are used for training the machine learning model based on training labels”, para. 0178, “The server 1312 stores data 1360 representing vehicle operation profiles for the AV 1304…a vehicle operation profile includes multiple data fields, each describing one or more parameters of the vehicle operation profile. In one example, a vehicle operation profile includes parameters such as a maximum operational speed, a maximum amplitude of fluctuation of acceleration, a maximum longitudinal acceleration, a maximum lateral acceleration, a maximum change in steering angle, a maximum rate of turn, or a maximum limit on a magnitude of jerk for the AV 1304”, para. 0144), 
selecting a vehicle action (“travel segment 1436”, Fig. 14) from the plurality of proposed vehicle actions based on the determined respective comfort level and a response urgency (“In certain situations, the AV 1304 may need to exceed a maximum speed limit that a passenger is comfortable with to avoid accident”, para. 0148) that controls whether the selecting considers the respective comfort level when selecting the vehicle action (“The lateral clearance 1404 represents a distance between the travel segment 1438 and the construction zone 1408. The angle 1456 represents a change in steering angle between the travel segments 1440 and 1436. The lateral clearance 1404 is greater than the minimum limit on lateral clearance in the vehicle operation profile while the angle 1456 does not violate the maximum limit in the vehicle operation profile. Hence the AV 1304 selects travel segment 1436”, para. 0188); and 
causing the vehicle to perform the selected vehicle action (“FIG. 12 illustrates a block diagram 1200 of the inputs, outputs, and components of the controller 1102”, para. 0138, “A planning module 404 provides data used by the controller 1102, for example, to choose a heading when the AV 100 begins operation and to determine which road segment to traverse when the AV 100 reaches an intersection”, para. 0140).

Both Beaurepaire and Pendelton teach vehicles which use models that correlate vehicles actions, external environment data, vehicle status data, and passenger comfort levels. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the trained model of Beaurepaire (“predictive model”, para. 0063) with the model of Pendelton (“model”, para. 0178). The motivation for doing so would be “to determine a user reaction to a corresponding driving behavior” (para. 0053) and “to determine which driving behaviors/scenarios are preferred by a user when riding as a passenger” (para. 0063), as taught by Beaurepaire.

Regarding claims 2, 12, and 17, Pendelton further teaches wherein the selected vehicle action is selected based further on a ride preference (“driving preferences”, para. 0085, “preference for a vehicle operation profile, or a desired drive aggressiveness metric”, para. 0167) of a passenger (“passenger within the AV”, para. 0167) of the vehicle 
(“an AV system 120 operates the AV 100 autonomously or semi-autonomously along a trajectory 198 through an environment 190 to a destination 199 (sometimes referred to as a final location) while avoiding objects (e.g., natural obstructions 191, vehicles 193, pedestrians 192, cyclists, and other obstacles) and obeying rules of the road (e.g., rules of operation or driving preferences)”, para. 0085, “input device 1344 receives data 1372 from a passenger within the AV 1304. In one embodiment, the data 1372 represents instructions for driving, a preference for a vehicle operation profile, or a desired drive aggressiveness metric”, para. 0167).
Regarding claims 3, 13, and 18, Pendelton further teaches wherein the ride preference is generated using a model (“chatbot 1352 is a computer program or an artificial intelligence”, para. 0166, “The AV 1304 includes…a chatbot 1352”, para. 0159, Fig. 13) for inferring a ride preference (“receive data 1372 representing passenger preferences”, para. 0170”, Fig. 13) based on an identity of the passenger of the vehicle, wherein the model is trained using records of performed vehicle actions (“chatbot 1352 is a computer program or an artificial intelligence that conducts a conversation via auditory or textual methods with a passenger…the chatbot 1352 uses a natural language processing system or scans for keywords within input 1368 from the passenger and then determines a reply from a database. The chatbot 1352 is communicatively coupled to the planning module 1328. The planning module 1328 transmits data 1368 representing the vehicle operation profile to the chatbot 1352 and receives data representing a level of comfort from the passenger”, para. 0166, “The planning module 1328 is communicatively coupled to the chatbot 1352 to receive data 1368 representing communication from the passenger. The planning module 1328 is communicatively coupled to the input device 1344 to receive data 1372 representing passenger preferences”, para. 0170, “Once the passenger enters the AV 1304 to begin a ride, the planning module 1328 adjusts the vehicle operation profile to match the parameters in the passenger profile”, para. 0171, “the planning module 1328 receives data 1368 representing a level of passenger comfort from the chatbot 1352 by analyzing language patterns or text of the passenger's responses to determine the level of passenger comfort”, para. 0173).
Since both Pendelton and Beaurepaire teaches models which are trained using records of performed vehicle actions, it would have been obvious to one of ordinary skill in the art before the effective filing date the further modify the invention of Pendelton and Beaurepaire such that the “artificial intelligence” (para. 0166) of Pendelton is trained using the “detected driving behaviors scenarios, user reactions, and/or other contextual data to determine which driving behaviors/scenarios are preferred by a user when riding as a passenger” (para. 0063) of Beaurepaire. This would achieve the predictable result of training the models with the same inputs. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)
Regarding claims 5, 15, and 20, Pendelton further teaches wherein: 
after the selected vehicle action has been performed by the vehicle (“FIG. 15 illustrates a process 1500 for measuring and increasing passenger comfort during the operation of the AV 1304”, para. 0191, “The AV 1304 determines 1504 a vehicle operation profile for the AV 1304. In one embodiment, the planning module receives data (e.g., 1360 in FIG. 13) representing a vehicle operation profile to be used”, para. 0192), receiving an indication of a perceived comfort level (“passenger comfort data (e.g., 1380 in FIG. 13)”, para. 0193) for the selected vehicle action from a passenger (“a passenger located within the AV”, para. 0193) of the vehicle (“The AV 1304 measures 1508, using the one or more passenger sensors 1348, passenger comfort data (e.g., 1380 in FIG. 13) of a passenger located within the AV 1304. The passenger comfort data 1380 represents a level of passenger comfort experienced during a ride with respect to the vehicle operation profile”, para. 0193).
Regarding claim 6, Beaurepaire further teaches wherein the records of performed vehicle actions comprise vehicle actions performed by autonomous vehicles, non-autonomous vehicles, or simulated vehicles (“the system 100 can monitor the driving behavior (e.g., speeds, acceleration rates, braking rates, speed on curves, following distances, and/or the like) of a user as the user drives a vehicle”, para. 0039).
Regarding claim 7, Beaurepaire further teaches wherein the external environment data for a performed vehicle action in the records for the performed vehicle actions comprises: 
data collected by an external environment sensor (see “vehicle sensor data”, para. 0047 citation in the rejection to claim 1) associated with a vehicle (“a vehicle”, “In step 401, the vehicle behavior module 301 collects or records vehicle sensor data of a vehicle carrying a user as a passenger”, see para. 0047 citation in the rejection to claim 1) that performed the vehicle action at a time associated with the vehicle action (see also para. 0048) (“As shown in FIG. 5, in one embodiment, to provide vehicle measurements or data that can be used to characterize a driving style, a vehicle 101 can be equipped with a number of sensors to measure driving behavior. These sensors can include but are not limited to location sensors 501 (e.g., GPS or other satellite-based receivers), LiDAR sensors 503, radar sensors 505a and 505b, and other sensors 507 (e.g., accelerometers, compasses, gyroscopes, etc. as described in further detail below). These sensors 501-507 and/or any other equivalent or similar sensors can be configured to collect data indicating driving behavior such as an acceleration pattern, a braking pattern, a distance to a neighboring vehicle, a vehicle speed on a curved section, a vehicle turning behavior”, para. 0048).
Regarding claim 8, Beaurepaire further teaches wherein the vehicle status data comprises: 
a kinematic property (see “a particular context (e.g., a time, location, activity, maneuver, etc.)”, para. 0047 citation in the rejection to claim 1) of a vehicle (“a vehicle”, “In step 401, the vehicle behavior module 301 collects or records vehicle sensor data of a vehicle carrying a user as a passenger”, see para. 0047 citation in the rejection to claim 1).
Regarding claim 9, Beaurepaire further teaches wherein the model is retrained by: comparing the determined respective comfort level for one or more of the vehicle actions to the perceived comfort level of the record of the vehicle action (“the passenger reaction module 303 can use any combination of one or more of the sensors to determine a user reaction to a corresponding driving behavior. For example, the passenger reaction module 303 can use machine learning models (e.g., neural networks, support vector machines, regression models, random forest, decision trees, etc.) that have been trained to accept the user reaction sensor data as an input for classification into one or more reactions or comfort/discomfort levels”, para. 0053).
Regarding claim 10, Pendelton further teaches wherein selecting the vehicle action from the plurality of proposed vehicle actions based on the determined comfort level comprises: 
identifying an expected comfort level (“passenger comfort data (e.g., 1380 in FIG. 13)”, para. 0193) of a passenger (“a passenger”, para. 0193) of the vehicle (“The AV 1304 measures 1508, using the one or more passenger sensors 1348, passenger comfort data (e.g., 1380 in FIG. 13) of a passenger located within the AV 1304. The passenger comfort data 1380 represents a level of passenger comfort experienced during a ride with respect to the vehicle operation profile”, para. 0193); and
comparing the determined respective comfort level of each proposed vehicle action of the plurality of proposed vehicle actions to the expected comfort level (“The AV 1304 updates 1512 the vehicle operation profile based on the passenger data 1380. The updated vehicle operation profile (e.g., 1384 in FIG. 13) represents and is used to provide a more comfortable ride to the passenger. In one embodiment, the planning module 1328 updates the vehicle operation profile by determining an aggregate passenger comfort metric based on passenger comfort data 1380 of a plurality of passengers in the AV 1304. The aggregate passenger comfort metric represents an overall or average level of passenger comfort of all the passengers and is used when more than one passenger is riding. The planning module adjusts the vehicle operation profile 1384 based on the aggregate passenger comfort metric”, para. 0194). 
Response to Arguments
	Applicant’s arguments filed 3/3/2022 with respect to the prior art rejections to the pending claims have been considered but are moot in view of the newly formulated rejection necessitated by Applicant’s amendments. However, at least one argument remains relevant to the current rejection. 
Applicant asserts, page 10-11, 
“Moreover, the Office Action admits that Al-Dahle fails to teach or discuss the records for performed vehicle action comprising external environment data. (OA, 11/12/21, page 7). Instead, the Office Action relies on Beaurepaire, which discloses generating passenger-based driving profiles. In particular, Beaurepaire discusses generating a profile by collecting vehicle sensor data that defines driving behaviors of the vehicle as well as user input data indicating a reaction of a user to the driving. Beaurepaire then includes or excludes a behavior according to a reaction of the user.

The Office Action cites Beaurepaire at paragraphs 45, 59, 60 and FIG. 7. (OA, 11/12/21, pages 7-10). The cited sections discuss storing records for vehicle behaviors that are associated with contexts of the vehicle and correspond to particular parameters of driving. The contextual elements can include weather, traffic, and so on. A profile then associates the detected user reaction with the record and stores the information. Further sections of Beaurepeaire discuss the use of machine models that are trained on the noted data to generate desired driving profiles for a user. ([0063], [0065]). However, Beaurepaire does not disclose the amended claim element.”
As stated in the 35 USC 103 section of this Office action, Beaurepaire is relied up to teach “wherein the model is a machine learning model”, as amended in the independent claims. The “predictive model” (para. 0063) of Beaurepaire is trained using all the elements of the claimed “records of performed vehicle actions” (see para. 0043, 0047 and 0063 citations in the prior art rejections to claims 1, 11, and 16). Beaurepaire is not relied upon to teach the “generating”, “determining”, “selecting” and “causing” steps of the independent claims, including the amendment of the “selecting” step. Pendelton is relied upon to teach these limitations, as described above in the 35 USC 103 section of this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 8AM- 5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached at (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/A.V./               Examiner, Art Unit 3665                                                                                                                                                                                        
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665